Citation Nr: 0426554	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  97-34-114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
August 1972.  He served in the Republic of Vietnam from March 
1970 to December 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
veteran has appealed to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the service connection claims 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans et. al v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Based on these decisions, the Board 
cannot rectify this problem.

Additionally, it appears that there are other reasons for 
remanding the case.  Although the veteran underwent an 
examination for VA purposes in August 1997, the Board notes 
that the no opinion was offered, as to the likelihood that 
the current skin disorder had its onset during active service 
or was otherwise related thereto nor did the examiner comment 
on the preservice acne reported on service entrance.  Without 
opinion as to onset, the report cannot be considered material 
to the issue of a whether a skin disorder was incurred in 
service.  Accordingly, the veteran should undergo VA 
examination and the examiner should review the evidence in 
the claims folder and comment on the likelihood that the 
veteran's current skin condition, diagnosed as cystic 
acne/acne vulgaris is related to Agent Orange exposure or is 
otherwise related to service.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate his 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and provide him the 
opportunity to submit the outstanding 
evidence.

3.  The veteran should be referred for a 
VA dermatology examination, to ascertain 
the etiology and likely onset of any 
diagnosed skin disorder.  A detailed 
history of any skin pathology before, 
during and after service should be 
obtained from the veteran.  Prior to the 
examination, the claims folder must be 
made available to the dermatologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail, and a complete diagnosis 
should be provided.  

On the basis of the current examination 
findings and information in the claims 
file, the examiner should provide an 
opinion as to whether the veteran had a 
skin disorder prior to entering service.  
If the examiner concludes that the 
veteran had a skin disorder prior to 
entering service, the examiner must 
provide an opinion as to whether that 
skin disorder was aggravated beyond its 
natural progression during military 
service.  If the examiner finds that a 
skin disorder preexisted military service 
and was aggravated by military service, 
the examiner must provide an opinion as 
to whether such skin disorder is related 
to any currently diagnosed skin disorder.  
The examiner should be sure to cite 
specific evidence of record in expressing 
his/her opinion as to whether any current 
skin disorder, underwent a permanent 
increase in disability during service, 
other than that which was to be expected 
in accordance with the natural 
progression of the disease.

In the alternative, the examiner should 
render an opinion as to whether it is at 
least as likely as not, based on sound 
medical and scientific evidence, that any 
diagnosed skin disorder is the result of 
in-service exposure to herbicide agents.  
If it is not considered related to in-
service exposure to herbicides, that 
should be set forth.  If an opinion 
cannot be entered without resort to 
speculation, that too should be set 
forth.  Any opinion provided should be 
explained in the context of other 
evidence of record.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should specify the reasons 
therefore.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



